OPINION — AG — ** NEGLECTED CHILDREN — SANITY HEARINGS ** THE COUNTY ATTORNEY IS NOT ORDINARILY ' REQUIRED BY LAW ' TO REPRESENT THE STATE OF OKLAHOMA, OR HIS COUNTY, IN A PROCEEDING TO DETERMINE WHETHER A PERSON IS MENTALLY ILL (INSANE, INCOMPETENT); BUT THE AG IS OF THE OPINION THAT THE COUNTY ATTORNEY MAY, AND SOMETIMES SHOULD APPEAR IN SOME SUCH PROCEEDINGS, DEPENDING UPON WHETHER OR NOT THE OUTCOME THEREOF WILL HAVE A BEARING UPON, OR WILL AFFECT, SOME OTHER ACTION, PROCEEDING OR MATTER IN WHICH THE COUNTY ATTORNEY DOES HAVE A DUTY TO PERFORM. ** IT IS NOT THE DUTY OF THE COUNTY ATTORNEY EITHER TO " PROSECUTE " OR TO " DEFEND " IN A JUVENILE PROCEEDING CONDUCTED UNDER THE PROVISIONS OF 10 Ohio St. 101 [10-101] THRU 10 Ohio St. 114 [10-114] FOR THE PURPOSE OF DETERMINING WHETHER OR NOT A CHILD IS DEPENDENT OR NEGLECTED (EXCEPT THAT WE HAVE NOT CONSIDERED AND EXPRESS NO OPINION UPON, DUTIES OF A COUNTY ATTORNEY IN COUNTIES IN WHICH THERE IS A JUVENILE COURT ESTABLISHED UNDER THE PROVISIONS OF 20 Ohio St. 771 [20-771] THRU 20 Ohio St. 851 [20-851]) (JUVENILE, REPRESENT) CITE: 19 Ohio St. 183 [19-183], 45A O.S. 22 [45A-22] (COMMITMENT OF PERSONS), OPINION NO. APRIL 16, 1935 — BATTENFIELD, 12 Ohio St. 1600 [12-1600], 10 Ohio St. 126.1 [10-126.1] [10-126.1] — 10 Ohio St. 127.9 [10-127.9] (RICHARD M. HUFF)